 Case 6:21-cv-01136-PGB-DCI Document 1 Filed 07/12/21 Page 1 of 12 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

BERNICE CHABERIER,

                 Plaintiff,

                     vs.                    CASE NO.:

SYNOVUS BANK, a Foreign Profit
Corporation,

           Defendant.
_________________________________/

               COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff,   BERNICE       CHABERIER       (hereinafter     “Chaberier”   or

“Plaintiff”), by and through his undersigned counsel brings this action against

Defendant, SYNOVUS BANK (hereinafter Synovus” or “Defendant”), and

states as follows:

                                 INTRODUCTION

        This is an action for damages and all available relief based on race

discrimination under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

2000e, as amended by the Civil Rights Act of 1991, 42 U.S.C. §1981a

(collectively “Title VII”), and the Florida Civil Rights Act §§ 760.01-760.11,

Florida Statutes (“FCRA”). As a result and for the violation of Plaintiff’s rights

to be free from racial discrimination and to recover front pay, back pay, an

equal    amount      as    liquidated   damages,   reinstatement,    lost   benefits,
 Case 6:21-cv-01136-PGB-DCI Document 1 Filed 07/12/21 Page 2 of 12 PageID 2




compensatory damages, emotional distress damages, pain and suffering,

injunctive relief, reasonable attorneys’ fees and costs and any other relief to

which the Plaintiff is entitled, including but not limited to, equitable relief.

                               JURISDICTION

      1.    The acts and omissions giving rise to this action occurred in

Orange County, Florida

      2.    Plaintiff was employed by Defendant in Apopka, Florida.

      3.    This action at law raises a federal question under federal law,

specifically Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, as

amended by the Civil Rights Act of 1991, 42 U.S.C. §1981a, and the Florida

Civil Rights Act §§ 760.01-760.11, Florida Statutes. This Court has jurisdiction

over this matter pursuant to 28 U.S.C. §1331.

      4.    Plaintiff has satisfied all administrative prerequisites to perfect

her claim. Plaintiff filed a Charge of Discrimination with the Equal

Employment Opportunity Commission (“EEOC”), incorporated herein,

attached hereto and marked as Exhibit A, and the EEOC issued a notice of

right to sue attached hereto and marked as Exhibit B. Plaintiff brings this

suit within ninety (90) days of receipt of her notice of right to sue.

                                     VENUE

      5.    Venue is proper in the United States District Court for the Middle

District of Florida pursuant to 28 U.S.C. § 1391 because a substantial part of

                                         2
 Case 6:21-cv-01136-PGB-DCI Document 1 Filed 07/12/21 Page 3 of 12 PageID 3




the events and omissions giving rise to the claims occurred within this District

                                     PARTIES

        6.    Plaintiff worked for Defendant from March 2016 through May

2020.

        7.    Defendant was responsible for compensating Plaintiff in exchange

for the work and hours worked by Plaintiff.

        8.    At all times material hereto, Plaintiff worked for Defendant as an

Assistant Vice President.

        9.    Defendant is and was, at all relevant times, a Foreign Profit

Corporation, operating in Orange County, Florida and is within the

jurisdiction of this Court and this District.

        10.   Defendant was an employer as defined by the laws under which

this action is brought and employs greater than 15 employees.

                          STATUTORY PREREQUISITES

        11.   Plaintiff   is   a   Hispanic   female   individual   who    suffered

discrimination based on her race.

        12.   Plaintiff is a member of a class of individuals protected by Title VII

and the FCRA.

        13.   Plaintiff was qualified for her position of employment as an

Assistant Vice President.

        14.   The Defendant meets the statutory criteria for coverage as an

                                          3
 Case 6:21-cv-01136-PGB-DCI Document 1 Filed 07/12/21 Page 4 of 12 PageID 4




“employer” under Title VII and the FCRA.

      15.   Plaintiff meets the statutory criteria for coverage as an “employee”

under Title VII and the FCRA.

      16.   On October 16, 2020, Plaintiff filed a Charge of Discrimination

with the EEOC.

      17.    On April 30, 2021, the EEOC issued a Notice of Right to Sue.

      18.   Accordingly, Plaintiff has complied with all other requirements

and all other prerequisites prior to bringing this lawsuit.

                                    FACTS

      19.   Plaintiff was hired on or about March 2016, as a relationship

banker with Florida Community Bank (“FCB”).

      20.   On or about May 2019, FCB was acquired by Defendant.

      21.   At that same time, Plaintiff was promoted to Assistant Vice

President for FCB during this transition.

      22.   On or about June 2019, Plaintiff took an assessment test and

passed.

      23.   Plaintiff was told by Donice Dawson, Regional Retail Sales

Manager for Central Florida, that based on her personal opinion, she did not

feel Plaintiff understood the test questions in English because she is Hispanic

and therefore, she did not perform well enough by her standards.



                                       4
 Case 6:21-cv-01136-PGB-DCI Document 1 Filed 07/12/21 Page 5 of 12 PageID 5




      24.    Ms. Dawson further advised Plaintiff that she should be demoted

to her previous position.

      25.    On that same day, Plaintiff filed a complaint on the company’s

Employee Hotline.

      26.    After filing her complaint on the Employee Hotline, Plaintiff was

advised through the Employee Hotline to make a formal complaint to Human

Resources.

      27.    Accordingly, Plaintiff spoke with Paulette Wyrock, the Human

Resources Manager, and formally raised her discrimination complaint to

Human Resources.

      28.    Ms. Wyrock also advised Plaintiff that Ms. Dawson should not

communicate with Plaintiff without the presence of a Human Resources

Representative.

      29.    However, following her complaint of discrimination with Human

Resources, Plaintiff began to experience retaliation by Ms. Dawson.

      30.    Indeed, in retaliation for filing a complaint, Ms. Dawson singled

Plaintiff out for ridicule in nearly every regional meeting.

      31.    Despite Plaintiff’s retention of customers, being understaffed,

maintaining a 4-star branch reputation and top 10 quarterly numbers, Ms.

Dawson would belittle Plaintiff, constantly questioning her business

appointments and downplaying her team’s performance.

                                        5
 Case 6:21-cv-01136-PGB-DCI Document 1 Filed 07/12/21 Page 6 of 12 PageID 6




      32.   Plaintiff felt very self-conscious and intimidated and followed

company protocols of not contacting Ms. Dawson without a Human Resources

Representative present.

      33.   Ms. Chaberier’s branch team were all aware of Ms. Donice’s

discrimination as they all saw Ms. Chaberier visibly emotionally shaken after

several meetings.

      34.   On April 9, 2020, Plaintiff cut her finger while working in her

closed office and uttered a profanity under her breath.

      35.   On May 15, 2020, Plaintiff was terminated. They cited the incident

above as the reason for termination.

      36.   However, on March 2020, Manager Deborah Hildebrand, a white

employee, cursed out another employee in front of the branch staff.

      37.   Unlike Plaintiff, she was only given a written warning and

remained employed.

                            COUNT I
              RACE DISCRIMINATION UNDER TITLE VII

      38.   Plaintiffs reincorporate and adopt all allegations contained within

paragraphs 1 through 28, above.

      39.   Defendant discriminated against Plaintiff based on her race.

      40.   Defendant engaged in unlawful employment practices prohibited

by Title VII by discriminating against Plaintiff as set forth above.


                                       6
 Case 6:21-cv-01136-PGB-DCI Document 1 Filed 07/12/21 Page 7 of 12 PageID 7




      41.   Defendant knew or should have known of the discrimination and

unlawful targeting of Plaintiff.

      42.   The above discrimination was done by Defendant with a reckless

disregard for Plaintiff’s rights under federal law. As a direct and proximate

result of the discrimination described above, Plaintiff has suffered and

continues to suffer loss of employment, loss of income, loss of other employment

benefits and has suffered and continues to suffer mental anguish, distress,

humiliation, great expense and loss of enjoyment of life.

      WHEREFORE, Plaintiff prays for a trial by jury and all legal and

equitable relief allowed by law including:

      a)    Back pay and benefits;

      b)    Interest on back pay and benefits;

      c)    Front pay and benefits;

      d)    Compensatory damages for emotional pain and suffering;

      e)    Injunctive relief;

      f)    Prejudgment interest;

      g)    Costs and attorney’s fees; and

      h)    Such other relief as the Court may deem just and proper.




                                       7
 Case 6:21-cv-01136-PGB-DCI Document 1 Filed 07/12/21 Page 8 of 12 PageID 8




                              COUNT II
                     RETLIATION UNDER TITLE VII

      43.   Plaintiffs reincorporate and adopt all allegations contained within

paragraphs 1 through 18 and 28 through 37, above.

      44.   Defendant retaliated against Plaintiff because of her complaint

about race discrimination.

      45.   Plaintiff engaged in a protected activity by making numerous

verbal and written complaints to Defendant regarding race discrimination.

      46.   Plaintiff suffered an adverse action after reporting to Defendant

the unlawful conduct.

      47.   Defendant engaged in unlawful employment practices prohibited

by Title VII by retaliating against Plaintiff as set forth above.

      48.   Defendant knew or should have known of the discrimination and

unlawful targeting of Plaintiff.

      49.   The above discrimination was done by Defendant with a reckless

disregard for Plaintiff’s rights under federal law. As a direct and proximate

result of the discrimination described above, Plaintiff has suffered and

continues to suffer loss of employment, loss of income, loss of other employment

benefits and has suffered and continues to suffer mental anguish, distress,

humiliation, great expense and loss of enjoyment of life.




                                        8
 Case 6:21-cv-01136-PGB-DCI Document 1 Filed 07/12/21 Page 9 of 12 PageID 9




       WHEREFORE, Plaintiff prays for a trial by jury and all legal and

equitable relief allowed by law including:

       a)     Back pay and benefits;

       b)     Interest on back pay and benefits;

       c)     Front pay and benefits;

       d)     Compensatory damages for emotional pain and suffering;

       e)     Injunctive relief;

       f)     Prejudgment interest;

       g)     Costs and attorney’s fees; and

       h)     Such other relief as the Court may deem just and proper.

                            COUNT III
             RACE DISCRIMINATION IN VIOLATION OF FCRA

       50.    Plaintiffs reincorporate and adopt all allegations contained within

paragraphs 1 through 28, above.

       51.    Plaintiff brings this cause of action pursuant to Section 760.07,

F.S.

       52.    Defendant discriminated against Plaintiff based on her race.

       53.    Defendant engaged in unlawful employment practices prohibited

by the FCRA by discriminating against Plaintiff as set forth above.

       54.    Defendant knew or should have known of the discrimination and

unlawful targeting of Plaintiff.


                                        9
Case 6:21-cv-01136-PGB-DCI Document 1 Filed 07/12/21 Page 10 of 12 PageID 10




      55.   At all material times, Plaintiff was qualified to perform her job

duties.

      56.   Defendant discriminated against Plaintiff because of her race.

      57.   Defendant knew or should have known of the discrimination and

unlawful targeting of Plaintiff.

      58.   The above discrimination was done by Defendant with a reckless

disregard for Plaintiff’s rights under federal law. As a direct and proximate

result of the discrimination described above, Plaintiff has suffered and

continues to suffer loss of employment, loss of income, loss of other employment

benefits and has suffered and continues to suffer mental anguish, distress,

humiliation, great expense and loss of enjoyment of life.

      WHEREFORE, Plaintiff prays for a trial by jury and all legal and

equitable relief allowed by law including:

      a)    Back pay and benefits;

      b)    Interest on back pay and benefits;

      c)    Front pay and benefits;

      d)    Compensatory damages for emotional pain and suffering;

      e)    Injunctive relief;

      f)    Prejudgment interest;

      g)    Costs and attorney’s fees; and

      h)    Such other relief as the Court may deem just and proper.

                                      10
Case 6:21-cv-01136-PGB-DCI Document 1 Filed 07/12/21 Page 11 of 12 PageID 11




                            COUNT IV
                 RETALIATION IN VIOLATION OF FCRA

       59.   Plaintiffs reincorporate and adopt all allegations contained within

paragraphs 1 through 30 and 28 through 37, above.

       60.   Plaintiff brings this cause of action pursuant to Section 760.07,

F.S.

       61.   At all material times, Plaintiff was qualified to perform her job

duties.

       62.   Defendant retaliated against Plaintiff because of her complaints

about race discrimination.

       63.   Plaintiff engaged in a protected activity by making numerous

verbal and written complaints to Defendant regarding race discrimination

       64.   Defendant engaged in unlawful employment practices prohibited

by the FCRA by retaliating against Plaintiff as set forth above.

       65.   The above retaliation was done by Defendant with a reckless

disregard for Plaintiff’s rights under federal law. As a direct and proximate

result of the discrimination described above, Plaintiff has suffered and

continues to suffer loss of employment, loss of income, loss of other employment

benefits and has suffered and continues to suffer mental anguish, distress,

humiliation, great expense and loss of enjoyment of life.




                                       11
Case 6:21-cv-01136-PGB-DCI Document 1 Filed 07/12/21 Page 12 of 12 PageID 12




      WHEREFORE, Plaintiff prays for a trial by jury and all legal and

equitable relief allowed by law including:

      a)    Back pay and benefits;

      b)    Interest on back pay and benefits;

      c)    Front pay and benefits;

      d)    Compensatory damages for emotional pain and suffering;

      e)    Injunctive relief;

      f)    Prejudgment interest;

      g)    Costs and attorney’s fees; and

      h)    Such other relief as the Court may deem just and proper.

                        DEMAND FOR JURY TRIAL

      Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs hereby demand a trial by jury.

      Dated this 12th day of July, 2021.

                                      Respectfully submitted,

                                      s/Bruce A. Mount
                                      Anthony J. Hall
                                      FL Bar No. 40924
                                      Bruce Mount, Esq.
                                      FL Bar No. 88754
                                      THE LEACH FIRM, P.A.
                                      631 S. Orlando Avenue, Suite 300
                                      Winter Park, FL 32789
                                      Telephone: (407) 574-4999
                                      Facsimile: (833) 813-7512
                                      Email: ahall@theleachfirm.com
                                      Email: bmount@theleachfirm.com
                                      Email: yhernandez@theleachfirm.com
                                       12
